Case 3:20-cv-00087-BJD-MCR Document 37 Filed 07/26/21 Page 1 of 3 PageID 125




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

GREGORY BROWN,
         Plaintiff,

v.                                                       Case No. 3:20-cv-87-BJD-MCR

CAPTAIN WOODS, et al.,

      Defendants.
_______________________________________/

DEFENDANTS’ MOTION FOR ADDITIONAL ENLARGEMENT OF TIME TO FILE A
                MOTION FOR SUMMARY JUDGMENT

         COME NOW Defendants WOODS, et al., through undersigned counsel, and pursuant to

Rule 6(b), Fed. Rules Civil Pro., do hereby move for an additional enlargement of twenty (20)

days time in which to file their motion for summary judgment. As grounds therefore, Defendants

allege the following:

         1.         Defendants have previously been granted an enlargement of time to file their

     motion for summary judgment herein. [Doc. 36].

         2.         Pursuant to that Order, their motion for summary judgment is currently due to be

     filed. [Id.]

         3.         However, due to case filing deadlines in several other cases handled by undersigned

     counsel for Defendants, he has not been able to complete a motion for summary judgment

     within the extended time period allowed.

         4.         Additionally, undersigned counsel has been heavily involved in preparing for two

     (2) jury trials scheduled for the Northern District of Florida in July and August 2021.

         5.         Although those cases have recently settled, extensive preparation for them did not

     leave sufficient time to devote to the preparation of a motion for summary judgment herein.

                                                     1
Case 3:20-cv-00087-BJD-MCR Document 37 Filed 07/26/21 Page 2 of 3 PageID 126




      6.       Furthermore, counsel has been extensively involved in preparing for trial in the case

   of Corey Milledge vs. Kenneth Tucker, et al., Case no. 3:17 cv 483, scheduled to begin on

   Aug. 25, 2021 in this Court.

      7.       Accordingly, Defendants request that they be granted an additional enlargement of

   twenty (20) days time in which to file their motion.

      8.        Due to Plaintiff’s incarcerated status, he has not been consulted regarding the filing

   of this motion.



                                    MEMORANDUM OF LAW

           Rule 6(b), Fed. Rules Civil Pro., provides that the Court, for good cause shown, may

   enlarge the time for the doing of a required act. Here, Defendants submit that they have

   demonstrated good cause to extend the deadline for the filing of their motion for summary

   judgment.

                                                  Respectfully submitted,

                                                  ASHLEY MOODY
                                                  ATTORNEY GENERAL

                                                  /s/ Joe Belitzky
                                                  JOE BELITZKY
                                                  Senior Assistant Attorney General
                                                  Florida Bar No. 0217301
                                                  Office of the Attorney General
                                                  The Capitol, PL-01
                                                  Tallahassee, Florida 32399-1050
                                                  Telephone: (850) 414-3300
                                                  Facsimile: (850) 488-4872
                                                  Joe.belitzky@myfloridalegal.com

                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was electronically filed via



                                                  2
Case 3:20-cv-00087-BJD-MCR Document 37 Filed 07/26/21 Page 3 of 3 PageID 127




CM/ECF and furnished by United States Mail to Gregory Brown #J39575, Florida State Prison,

P.O. Box 800, Raiford, FL 32083, on July 26, 2021.

                                              /s/ Joe Belitzky
                                              JOE BELITZKY




                                             3
